DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Markland (US Pub No. 2012/0142603) in view of Jonn (US Pub No. 2005/0182443).
Regarding claim 1, Markland discloses a biocompatible retinal patch (Paragraph 0084) comprising: a polymeric sheet having a first and a second side (Paragraphs 0002, 0014 and 0022); the polymeric sheet having an adhesive (Paragraphs 0014 and 0048) [Polypeptides with a disintegrin domain]; wherein the patch is configured for surgical implantation in the sub-retinal space to adhere a detached portion of a retina to the sub-retinal tissue (Paragraphs 0002 and 0084) [Since the device of Markland discloses all of the structural elements in the same arrangement as claimed and is also used to treat retina injury of the eye, then it will be fully configured for surgical implantation in the sub-retinal space to adhere a detached portion of a retina to the sub-retinal tissue].
Markland fails to disclose a first adhesive component on the first side of the polymeric sheet and a second adhesive component on the second side of the polymeric sheet. 
Jonn, in the same field of endeavor, teaches (Figures 1-2b) a wound closure device (1) that has a first adhesive component (20 right) on a first side (right side) of the sheet (Figure 2b) and a second adhesive component (20 left) on a second side (left side) of the sheet (Figure 2b) (Paragraph 0048). 
Markland discloses a patch to treat tissue injury that includes only one adhesive component to attach the patch to the site of tissue injury. Jonn also discloses a patch to treat tissue injury that includes a first adhesive component on a first side of the sheet and a second adhesive component on a second side of the sheet to attach the patch to the site of tissue injury. Since both Markland and Jonn are directed towards attaching a patch to treat tissue injury, then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the patch of Markland to have included a first adhesive component on the first side of the polymeric sheet and a second adhesive component on the second side of the polymeric sheet as taught by Jonn, in order to provide an uncoated portion at the middle of the device to preferably cover the full width of the wound, and extend beyond opposite lateral edges of the wound a sufficient distance to permit sufficient bonding (Jonn, Paragraph 0078).
	Regarding claim 2, Markland modified by Jonn discloses the invention of claim 1 above, Markland further discloses wherein the polymer is silicon (Paragraphs 0014 and 0022).
	Regarding claim 3, Markland modified by Jonn discloses the invention of claim 1 above, Markland further discloses wherein the polymer comprises parylene-C (Paragraph 0043).
	Regarding claim 4, Markland modified by Jonn further discloses wherein the first adhesive component and the second adhesive component are the same [The first adhesive component and the second adhesive component are the same by being made of same material as disclosed in Paragraph 0048 of Jonn].
	Regarding claim 5, Markland modified by Jonn further discloses wherein the first adhesive component and the second adhesive component are different [The first adhesive component and the second adhesive component are different by being placed in different locations on the patch as shown in Figures 1 and 2b of Jonn].
	Regarding claim 8, Markland modified by Jonn discloses the invention of claim 1 above, Markland further discloses wherein the first adhesive component or the second adhesive component comprise a disintegrin (Paragraphs 0002 and 0014).
Regarding claim 9, Markland modified by Jonn discloses the invention of claim 1 above, Markland further discloses wherein the disintegrin comprises vicrostatin (Paragraph 0014).
Regarding claim 10, Markland modified by Jonn further discloses wherein the patch is configured for temporary retinal reattachment [Fully configured for temporary retinal reattachment since the patch can be reversibly bound to the soft tissue injury site as disclosed in Paragraph 0014 of Markland]
Regarding claim 11, Markland modified by Jonn further discloses wherein the patch is configured for permanent retinal reattachment [Fully configured for permanent retinal reattachment by not removing the patch from the retina]
Regarding claim 12, Markland modified by Jonn discloses the invention of claim 1 above, Jonn further teaches the patch having pores or fenestrations to allow air and water to pass through the flexible material (Paragraph 0039). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the patch of Markland to be fenestrated or porous as taught by John, in order to allow air and water to pass through the flexible material to promote wound healing (John, Paragraph 0039).
Regarding claim 13, Markland discloses a method for the reattachment of a detached retina of a subject (Paragraph 0084) comprising: surgically accessing the vitreous cavity of the eye of the subject (Paragraphs 0078 and 0084); and implanting posterior to a detached portion of the subject’s retina a biocompatible patch (Paragraph 0084), said patch comprising: a polymeric sheet having a first and a second side (Paragraphs 0002, 0014 and 0022); the polymeric sheet having an adhesive (Paragraphs 0014 and 0048) [Polypeptides with a disintegrin domain]; wherein the patch functions to adhere a detached portion of a retina to the sub-retinal tissue (Paragraphs 0002 and 0084).
Markland fails to disclose a first adhesive component on the first side of the polymeric sheet and a second adhesive component on the second side of the polymeric sheet. 
Jonn, in the same field of endeavor, teaches (Figures 1-2b) a wound closure device (1) that has a first adhesive component (20 right) on a first side (right side) of the sheet (Figure 2b) and a second adhesive component (20 left) on a second side (left side) of the sheet (Figure 2b) (Paragraph 0048). 
Markland discloses a patch to treat tissue injury that includes only one adhesive component to attach the patch to the site of tissue injury. Jonn also discloses a patch to treat tissue injury that includes a first adhesive component on a first side of the sheet and a second adhesive component on a second side of the sheet to attach the patch to the site of tissue injury. Since both Markland and Jonn are directed towards attaching a patch to treat tissue injury, then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the patch of Markland to have included a first adhesive component on the first side of the polymeric sheet and a second adhesive component on the second side of the polymeric sheet as taught by Jonn, in order to provide an uncoated portion at the middle of the device to preferably cover the full width of the wound, and extend beyond opposite lateral edges of the wound a sufficient distance to permit sufficient bonding (Jonn, Paragraph 0078).
	Regarding claim 14, Markland modified by Jonn discloses the invention of claim 1 above, Markland further discloses the step of shaping the patch to a customized dimension based on the dimensions and/or type of retinal detachment (Paragraphs 0025, 0031 and 0046).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Markland (US Pub No. 2012/0142603) in view of Jonn (US Pub No. 2005/0182443) as applied to claim 1 above, and further in view of Humayun (US Pub No. 2008/0140192).
Regarding claims 6-7, Markland modified by Jonn discloses all of the elements of claim 1 above except for the first adhesive component and/or the second adhesive component comprise a reverse thermal polymer and the reverse thermal polymer comprises pNIPAM.
 Humayun, in the same field of endeavor, teaches (Figures 1-3) a patch for adhering to tissue (Figure 3) comprising a polymer matrix (Paragraphs 0023 and 0029) having a first substantially planar surface and a second substantially planar surface (Figures 1 and 3) [The patch would have a first substantially planar surface and an opposite backside second substantially planar surface as shown in Figures 1 and 3]; a first adhesive component disposed over the first substantially planar surface (Figure 1) (Paragraphs 0024, 0037 and 0043-0044); wherein the first adhesive component comprises a reverse thermal polymer being pNIPAM for temporary attachment (Paragraphs 0021, 0035 and 0043-0044). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the patch of Markland modified by Jonn to have included a reverse thermal polymer being pNIPAM on both the first and second adhesive components as taught by Humayun, in order to achieve a reversible tissue adhesion for temporary attachment to the retinal surface (Humayun, Paragraphs 0037-0039 and 0043-0044). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 9, 10, 12-15 and 18 of U.S. Patent No. 10,849,788. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are fully contained within the claim of the patent application.



	
Claims
17/102,078
1
2
3
4
5
6
7
8
9
10
11
12
Claims
Patent 10,849,788
1, 7
9
1, 10
12
12
13
14
15
15
18
18
5



Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771